Citation Nr: 1021786	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to 
December 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim of 
service connection for bilateral hearing loss.  

The Board remanded the matter in January 2009 for further 
notification, evidentiary development, and adjudication.  
After completing the required notification and evidentiary 
development, the Huntington, West Virginia RO re-adjudicated 
the claim, again denying the Veteran's claim via the issuance 
of a supplemental statement of the case (SSOC) in September 
2009.  

The Veteran has also sought service connection for tinnitus, 
which was granted by the RO in an August 2008 rating 
decision.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the Louisville RO in 
December 2008.  A transcript of the hearing has been 
associated with the Veteran's claims file.


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as 
not attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b). 

Hearing loss disability is defined by VA regulations.  For 
the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d).  The Board further notes that 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of co-existing 
hearing loss.  See, e.g., Harrison's Principles of Internal 
Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).

In the instant case, the Veteran contends that his current 
bilateral hearing loss is related to the noise exposure he 
experienced in service.  In this regard, the Board notes, 
first, that it does not question that the Veteran was exposed 
to acoustic trauma in service, nor that he is currently 
diagnosed with bilateral high frequency sensorineural hearing 
loss.  The Board also notes that the Veteran is currently 
service connected for tinnitus, which has been noted in 
multiple VA examinations to be etiologically linked to his 
hearing loss.  Further, the Veteran has acknowledged that he 
worked in noisy environments after service but has stated 
repeatedly that he used noise protection while at work and 
when exposed to noise recreationally.  

Review of the Veteran's service treatment records reflects 
that he did not complain of or seek treatment for hearing 
loss during service.  He was given an audiogram at the time 
of his separation from service in December 1969, which 
revealed normal hearing acuity.  Relevant post-service 
medical records reflect that the Veteran was seen for hearing 
loss at the Marion VA Medical Center (VAMC) in January 2002.  
He was prescribed hearing aids in January 2003 and has 
continued to be followed for hearing loss at the Marion VAMC 
since that date.

The Veteran was provided VA audiological examinations in 
April 2004, December 2006, and June 2008.  At the April 2004 
examination, the examiner reviewed the Veteran's claims file 
and noted that the Veteran had demonstrated normal hearing on 
audiological examination at his separation from service in 
December 1969.  The examiner further noted that the Veteran 
reported having been exposed to gun and mortar fire and 
aircraft noise while working as a paratrooper while in the 
military, all without noise protection.  The Veteran also 
reported having fired guns after his time in service and 
working after service at an aluminum plant, but using noise 
protection at all times.  The examiner conducted audiological 
testing of the Veteran's hearing, revealing slight sloping to 
profound high-frequency sensorineural hearing loss 
bilaterally.  The examiner also examined the Veteran for 
tinnitus and opined that the Veteran's hearing loss was not 
caused by or a result of his military service, noting in 
particular that the Veteran was found to have normal hearing 
on his separation from service in December 1969 and that he 
has "a lengthy history of occupation noise sources."

Report of the December 2006 VA audiological examination 
reflects that the examiner noted the Veteran's combat history 
and exposure to small arms and artillery fire, as well as 
mortars and hand grenades, for which he was not provided 
hearing protection.  The examiner further noted the Veteran's 
post-service history of work at an aluminum plant, where 
noise protection was provided.  The Veteran additionally 
complained of tinnitus that began during service, and the 
examiner opined that the "most likely etiology of the 
tinnitus is attributed to his hearing loss."  The examiner 
diagnosed the Veteran with mild to profound sensorineural 
hearing loss bilaterally and, in a December 2006 addendum, 
reported that she had reviewed the claims file and noted the 
Veteran's normal hearing at separation from active duty.  She 
also noted that while in service, the Veteran had been 
treated for malaria with quinine, an ototoxic medication.  
Noting that the Veteran's hearing acuity was not tested at 
3000 Hertz during service, a frequency at which noise-induced 
hearing loss can occur, and that he was treated with ototoxic 
medication during service, the examiner nevertheless opined 
that the Veteran's bilateral hearing loss and tinnitus were 
not related to service.  She indicated that the Veteran had a 
history of post-service noise exposure, both occupational and 
recreational, "which may also have impacted his hearing as 
well."  

The Veteran was again provided VA audiological examination in 
June 2008.  At that examination, the Veteran was noted to 
have been exposed to acoustic trauma in service and reported 
having first experienced tinnitus in service.  His noise 
exposure recreationally and occupationally after service was 
noted, although he reported having used hearing protection at 
his worksite and recreationally.  The examiner diagnosed the 
Veteran with mild sloping to profound sensorineural hearing 
loss bilaterally.  She opined that his claimed tinnitus was 
"as likely as not a symptom associated with hearing loss."  
In a July 2008 addendum, the examiner stated that she had 
reviewed the Veteran's claims file and offered the opinion 
that, based on the Veteran's normal audiogram at his 
separation from service, it was less likely than not that his 
current bilateral hearing loss was related to his time in 
service.  However, she opined that, due to the Veteran's 
report of having first experienced tinnitus in service, it 
was as likely as not that his tinnitus was related to 
"either military noise exposure or anti-malarial drugs given 
during active duty."  

However, in its January 2009 remand, the Board found that all 
three opinions identified above were deficient for VA 
purposes, in particular due to the conflicting reports of the 
relationship between the Veteran's tinnitus, which VA 
examiners found to be etiologically related to the Veteran's 
in-service acoustic trauma, and his hearing loss.  Thus, on 
remand an addendum opinion was obtained from the audiologist 
who conducted the June 2008 VA examination.  In the addendum, 
issued in April 2009, the examiner reiterated that the 
Veteran had displayed normal hearing for VA purposes upon his 
separation from active duty.  She indicated that she was 
unable to speculate as to any hearing loss displayed between 
the Veteran's 1969 separation from active duty and 1975, at 
which time he was found by audiogram to have diminished 
hearing.  The examiner further stated that although she had 
stated that the Veteran's service-connected tinnitus was 
likely a symptom associated with his hearing loss, she could 
nevertheless not link his hearing loss with service, due to 
his normal separation audiogram.  

The Veteran also obtained a private audiological evaluation 
in October 2009, at which he reported that his hearing loss 
was a result of exposure to acoustic trauma during service.  
The examiner further observed that the Veteran had been 
treated with an ototoxic medication during his bout with 
malaria while on active duty.  The examiner noted that the 
Veteran's separation audiogram did not test his hearing 
acuity in the high frequencies.  Because tinnitus "in people 
with loss of hearing is due to the high frequency loss most 
often," the examiner opined that it was likely that the 
Veteran did indeed have high-frequency hearing loss at the 
time of his separation from active duty that was simply not 
tested or documented at the time.  The examiner further noted 
that the Veteran's tinnitus-from which he has suffered since 
active duty-would "further confirm" the presence of a 
high-frequency hearing loss at the time the Veteran left 
service.  The examiner concluded that if VA "is going to 
accept the fact that [the Veteran] has ... tinnitus, then they 
should accept the fact that he has loss of hearing that has 
caused tinnitus."  

The Board acknowledges that the VA examination reports 
discussed above contain  opinions adverse to the Veteran's 
claim.  It appears, however, that those opinions are based at 
least in part on contradictory findings concerning the 
etiology of the Veteran's service-connected tinnitus as 
related to his bilateral hearing loss.  For example, both the 
December 2006 and the June 2008 VA examiners linked the 
Veteran's tinnitus to his hearing loss, and the April 2004 VA 
examiner opined that the most likely etiology of both the 
Veteran's hearing loss and his tinnitus was noise exposure.  
As the Veteran has been awarded service connection for 
tinnitus on the basis that his current disability is 
etiologically linked to the acoustic trauma to which he was 
exposed on active duty, the Board finds it puzzling that the 
December 2006 and the June 2008 VA examiners opined that the 
Veteran's hearing loss was nevertheless not related to 
acoustic trauma incurred in service.  The Board thus 
concludes, as it did in its January 2009 remand, that the 
April 2004, June 2008, and December 2006 VA examiners' 
statements are of limited probative value to the extent that 
the examiners offered conflicting etiological opinions as to 
the Veteran's tinnitus and hearing loss.  The Board finds 
that such a conclusion is bolstered by the private opinion 
obtained by the Veteran in October 2009.  In that opinion, 
the Veteran's private treatment provider concluded that the 
Veteran's tinnitus and hearing loss shared a common etiology 
and that if VA had accepted that tinnitus was service 
connected, then it "should accept the fact that he has loss 
of hearing that has caused tinnitus."  The private 
examiner's explanation of the likelihood that the Veteran 
experienced hearing loss in the higher untested frequencies 
at separation from service makes sense in this context, and 
it also helps explain the unusual conclusions by the VA 
examiners.  

In sum, the Veteran has a current diagnosis of hearing loss 
that has been linked to his active duty.  There is of record 
competent medical evidence that the Veteran currently has 
hearing loss, and medical opinion evidence indicating at a 
minimum that the Veteran's current hearing loss is 
etiologically linked to his tinnitus, for which he has been 
awarded service connection.  The Board finds the Veteran's 
assertions of noise exposure in service to be credible and, 
when considering the medical evidence and documentation of 
the Veteran's duties in service, the Board resolves 
reasonable doubt in the Veteran's favor.  Accordingly, the 
Board concludes that the evidence supports service connection 
for hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


